EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Christopher Linder on 20 May 2022.
The application has been amended as follows: 

Claim 1 (Currently Amended):	A vulcanized article comprising:
	a cured rubber layer; and
	a core layer having a first side and a second side, wherein the core layer is a composite of alternating TPU microlayers and ethylene-vinyl alcohol copolymer barrier microlayers; and
	a first cap layer, the first cap layer having a cap layer first side and a cap layer second side, the first side of the first cap layer being in direct contact with the first side of the core layer;
	wherein the first cap layer comprises a blended material comprising at least one thermoplastic material and at least one rubber compound, 
	wherein the at least one thermoplastic material comprises a polydiene polyol-based thermoplastic polyurethane (TPU) and wherein the at least one rubber compound is cured or partially cured,
	wherein the cured rubber layer is disposed directly on the cap layer second side of the first cap layer, wherein the cured rubber layer is bonded to and crosslinked with the cap layer on the cap layer second side.

Claim 13:	Cancelled.

Claim 14:	Cancelled

Claim 15:	Cancelled.

Claim 61 (Currently Amended):	The multi-layered structure of claim 1, wherein the blended material comprises about 20 weight percent to about 80 weight percent of the cured or partially cured rubber.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762